620 F.2d 137
105 L.R.R.M. (BNA) 2312
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.D. & B. TRUCKING, INC., d/b/a Alco Express, Respondent.
No. 80-1197.
United States Court of Appeals,Sixth Circuit.
May 5, 1980.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Bernard Gottfried, Director Region 7, N. L. R. B., Detroit, Mich., for petitioner.
William J. Weinstein, Weinstein, Kroll & Gordon, Southfield, Mich., for respondent.
Before LIVELY, Circuit Judge, PHILLIPS and PECK, Senior Circuit Judges.

ORDER

1
Upon consideration of the petitioner's application for summary entry of a judgment enforcing the order of the National Labor Relations Board filed June 4, 1979 in their case # 7-CA-15283, and it appearing that counsel for the respondents has not objected to the granting of this application,


2
And it further appearing that the application of petitioner is well-taken,


3
Accordingly, it is ORDERED that the application be and it hereby is granted and the order of the Board is hereby enforced.